     Case 1:20-cv-00015-NONE-EPG Document 15 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES S. BUSH,                                    Case No. 1:20-cv-00015-NONE-EPG (PC)
12
                        Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
13                                                     FOR APPOINTMENT OF PRO BONO
            v.                                         COUNSEL, WITHOUT PREJUDICE
14
     K. SANTORO, et al.,                               (ECF No. 14)
15
                        Defendants.
16

17

18          James S. Bush (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On July 27, 2020, Plaintiff filed a motion for appointment of pro bono counsel. (ECF No.

21   14). Plaintiff asks for appointment of counsel because he has no knowledge of law; because the

22   issues involved in this case are complex and will require significant research and investigation;

23   because, due to COVID-19, Plaintiff has very limited access to the law library; because Plaintiff

24   is likely to succeed on the merits of at least one of his claims; and because Plaintiff cannot

25   adequately argue his claims, at least as it pertains to the legal aspects of his claims.

26          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

27   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

28   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28
                                                        1
     Case 1:20-cv-00015-NONE-EPG Document 15 Filed 07/28/20 Page 2 of 2

 1   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 2   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 3   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 4           Without a reasonable method of securing and compensating counsel, the Court will seek

 5   volunteer counsel only in the most serious and exceptional cases. In determining whether

 6   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 7   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 8   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 9           The Court will not order appointment of pro bono counsel at this time. The Court has

10   reviewed the record in this case, and at this time the Court is unable to make a determination that

11   Plaintiff is likely to succeed on the merits of his claims. Moreover, while Plaintiff’s complaint

12   was allegedly drafted by another inmate, there is no evidence in the record that Plaintiff is unable

13   to adequately articulate his claims.

14           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

15   pro bono counsel at a later stage of the proceedings.

16           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

17   bono counsel is DENIED without prejudice.

18
     IT IS SO ORDERED.
19

20       Dated:     July 28, 2020                                 /s/
                                                             UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
